        Case 1:19-cv-08189-RA-SLC Document 23 Filed 12/01/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
PRAKASH MELWANI,

                                Plaintiff,

        against
                                                        CIVIL ACTION NO.: 19 Civ. 8189 (RA) (SLC)

                                                                           ORDER
KIM HYERAN, d/b/a KOREA C, et al.,

                                Defendants.


SARAH L. CAVE, United States Magistrate Judge.

        On November 29, 2020, Plaintiff pro se Prakash Melwani filed his third Status Report

concerning service on Defendants (ECF No. 22) in accordance with the Court’s June 18, 2020

Order. (ECF No. 14). Two affidavits of service for Defendant Sung Rhyong Bae have been filed

(ECF Nos. 15, 19) and Plaintiff represents in his Status Reports that Defendant Bae has been

served in the United States. (ECF Nos. 20–22). Conversely, based on the information currently

known and reported by Plaintiff, international service by mail on Defendants Kim Hyeran and

Goseung Chan still has not been successful pursuant to Federal Rule of Civil Procedure

4(f)(2)(C)(ii), which requires a signed receipt. 1

        Plaintiff is ORDERED to request a Certificate of Default from the Clerk of Court pertaining

to Defendant Bae by Tuesday, December 15, 2020. The Court GRANTS Plaintiff a final additional

60-day extension, until February 1, 2021, to effect service on Defendants Hyeran and Chan.




1
 The mailing sent to Defendant Hyeran has not been returned and its status is unknown. (ECF No. 22 at
1). Of two mailings sent to Defendant Chan, one has been returned with text indicating that “the party is
unknown at that address” and the second mailing, sent to a different address, has not been returned to
date. (Id.)
         Case 1:19-cv-08189-RA-SLC Document 23 Filed 12/01/20 Page 2 of 2




         Plaintiff must file a Status Report detailing his progress regarding service on Defendants

Hyeran and Chan by Monday, February 1, 2021.


Dated:          New York, New York
                December 1, 2020

                                                     SO ORDERED



                                                     _________________________
                                                     SARAH L. CAVE
                                                     United States Magistrate Judge




                                                 2
